Citation Nr: 0947285	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for a bilateral hearing loss disability 
and tinnitus.  

The Veteran and his wife testified at an October 2009 Travel 
Board hearing at the St. Petersburg RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the file.

The Board notes that only the Veteran's service connection 
claim for hearing loss was certified to the Board.  There has 
been some question as to whether the Veteran perfected the 
appeal of his service connection claim for tinnitus, and 
therefore whether it is ready for Board review.  See 
38 C.F.R. § 20.200 (2009).  In his initial August 2007 notice 
of disagreement (NOD), the Veteran only expressed 
disagreement with the denial of his hearing loss claim.  
However, in his February 2008 VA Form 9, the Veteran stated 
that he was appealing the denials of both his hearing loss 
and his tinnitus claims.  As this form was filed within one 
year of the June 2007 rating decision, it constituted a 
timely NOD with that decision with respect to the Veteran's 
service connection claim for tinnitus.  See 38 C.F.R. 
§ 20.201, 20.302(a) (2009).  Accordingly, the RO issued a 
November 2008 statement of the case (SOC) pursuant to 
38 C.F.R. § 19.29 (2009).  The Board notes that unlike a NOD, 
a timely filed substantive appeal is not a jurisdictional bar 
to Board review, and it is thus within the Board's discretion 
to waive the issue of timeliness or to decline exercising 
jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).  At the Board hearing, the Veteran's 
representative asked that the claim for tinnitus also be 
reviewed by the Board, explaining that the Veteran had not 
realized that his February 2008 VA Form 9 did not constitute 
a substantive appeal.  Given the apparent confusion, the 
Board has waived the issue of timeliness and will consider 
the Veteran's claim for tinnitus.  

Since the Veteran's claims file was transferred to the Board, 
the Board has received a few additional medical records 
submitted by the Veteran.  These private treatment records 
reflect treatment for ear wax and dizziness, but make no 
mention of hearing loss or tinnitus.  Although these records 
were not considered by the RO and the Veteran did not waive 
RO jurisdiction over this evidence, they are not pertinent to 
the claims at issue and need not be referred to the RO for 
review.  38 C.F.R. § 20.1304.  The Board finds there is no 
prejudice to the Veteran in proceeding with appellate review 
without consideration of this additional evidence. 

In May 2009, the Veteran submitted a new claim for a 
temporary 100 percent rating for residuals of a total knee 
arthroplasty.  In September 2009, the Veteran submitted a 
statement with language indicating that he may be filing a 
new claim for dizzy spells, balance problems, and light-
headedness.  These claims have not yet been adjudicated.  The 
Board refers these claims to the RO for appropriate action. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to his active military service. 

2.  The evidence does not show that the Veteran's tinnitus 
had its onset in service or is otherwise related to his 
active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in November 2006 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the claims file.  In a June 2009 
statement, the Veteran also identified private medical 
records relating to his tinnitus claim from doctors S.C. and 
M.M.  Accordingly, the RO sent July 2009 letters to both 
doctors, along with authorized release forms dated and signed 
by the Veteran, requesting the Veteran's medical records.  
Doctor S.C.'s office sent a reply in August 2009 stating that 
all of the Veteran's medical records reflecting treatment by 
doctor S.C. were with doctor M.M.'s office.  In September 
2009, the RO sent a follow-up request to doctor M.M.'s office 
for the Veteran's medical records.  See 38 C.F.R. 
§ 3.159(c)(1).  Doctor M.M's office has not responded to 
either letter.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining evidence on the Veteran's behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
audiological examination in March 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
With respect to the Veteran's hearing loss claim, the Board 
finds that the VA examination obtained in this case is more 
than adequate, as it is based on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a complete rationale for the opinion 
stated which is supported by the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met for the 
Veteran's hearing loss claim.  

At the March 2007 VA examination, the Veteran denied having 
tinnitus.  Thus, the VA examiner did not render an opinion as 
to whether the Veteran's tinnitus is related to service.  
However, at the Board hearing, the Veteran stated that at the 
time of the VA examination he did not know what tinnitus was, 
and thus he denied having tinnitus when he was asked by the 
examiner whether he had this condition.  The Veteran stated 
that if he had been asked whether he had ringing in his ears, 
he would have replied in the affirmative.  The Board finds 
the Veteran's testimony credible, as the Veteran had 
submitted a claim for tinnitus and had reported symptoms of 
tinnitus in a June 2003 VA treatment record.  Therefore, it 
is unlikely the Veteran would have denied ringing in his ears 
at the VA examination.  

However, the Board does not find that a new examination is 
warranted.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

Here, as will be discussed in more detail below, the Board 
finds that there is no corroborative evidence of acoustic 
trauma in service, and there are no inservice complaints of 
ringing of the ears.  Moreover, there is no credible or 
competent evidence that the Veteran's tinnitus manifested 
until 2003, or for almost 40 years since his separation from 
service; and there is no indication that the Veteran's 
tinnitus may be related to service.  Accordingly, a new 
examination is not warranted with respect to the Veteran's 
tinnitus claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection
 
The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability and 
tinnitus resulting from acoustic trauma in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

Here, as will be discussed in more detail below, there is no 
evidence showing that the Veteran's hearing loss manifested 
to a compensable degree within the applicable time period.  
Thus, the Veteran cannot benefit from this statutory 
presumption.  See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under the first Hickson element, the Veteran must show that 
he has a current disability.  With respect to the Veteran's 
hearing loss, impaired hearing will be considered to be a 
disability under the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The Court has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth 
in 38 C.F.R. § 3.385 establish when hearing loss is severe 
enough to be service connected.  Hensley at 159.

The Board is satisfied with the evidence of a current 
disability.  In the March 2007 VA examination report, the 
examiner diagnosed the Veteran with sensorineural hearing 
loss in both ears.  An audiogram reflected in this report 
shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
65
65
LEFT
40
45
60
60
60

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 72 percent for the right ear and 
56 percent for the left ear.  The audiogram and speech 
recognition scores show that the Veteran has a current 
hearing loss disability in both ears.  See 38 C.F.R. § 3.385.  

Regarding the Veteran's tinnitus, the Board notes that 
tinnitus is, by definition, "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1956 (31st ed. 2007).  Because tinnitus is 
subjective, its existence is generally determined by whether 
or not the veteran claims to experience it.  Thus, for VA 
purposes, tinnitus is a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  A June 2003 VA treatment 
record reflects that the Veteran has tinnitus.  The Veteran 
also stated that he has tinnitus at the October 2009 Board 
hearing.  As discussed above, while the Veteran denied having 
tinnitus at the March 2007 VA examination, the Board finds 
credible the Veteran's testimony at the October 2009 Board 
hearing that he did not know the name for this condition when 
he was asked by the VA examiner whether he had tinnitus.  The 
Board also notes that a June 2008 VA treatment record 
reflects that the Veteran had no problems with hearing or 
ringing in the ears.  However, because the evidence clearly 
shows that the Veteran has a current bilateral hearing loss 
disability, the Board does not give any weight to this 
record.  Therefore, the Board finds that the Veteran 
currently has tinnitus.  

With respect to the second Hickson element, the evidence must 
show in-service incurrence or aggravation of a disease or 
injury.  Where a veteran is seeking service connection for 
any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The Board has reviewed the Veteran's service treatment 
records and statements made by the Veteran regarding his in-
service hazardous noise exposure.  

The Veteran's March 1960 entrance examination reflects an 
audiogram which shows puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
/
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
/
0 (5)
 
The Veteran's puretone thresholds at 3000 Hertz were not 
recorded.  A speech recognition test is also not reflected in 
this record.  The Board notes that VA audiometric readings 
prior to June 30, 1966, and service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to units that have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  The current 
definition for a hearing loss disability found at 38 C.F.R. 
§ 3.385 is based on ISO-ANSI units.  The March 1960 entrance 
audiogram must therefore be converted from ASA to ISO-ANSI 
units.  This means adding to the reported findings 15 
decibels at the 500 dB level, 10 decibels at the 1000, 2000, 
and 3000 dB levels, and 5 decibels at the 4000 dB level.  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.  As converted, this audiogram 
shows that the Veteran's hearing was normal at the time of 
enlistment.  See 38 C.F.R. § 3.385.

A January 1964 examination reflects that the Veteran's ears, 
including auditory acuity, were indicated as being normal.  
An audiogram reflected in this record shows puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
/
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
/
5 (10)
 
The Veteran's puretone thresholds at 3000 Hertz were not 
recorded.  A speech recognition test is also not reflected in 
this record.  Because this audiogram is dated prior to 
October 31, 1967, it must be converted from ASA to ISO-ANSI 
units, as discussed above.  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.   
As converted, this audiogram shows that the Veteran's hearing 
was normal after over three and a half years of service.  See 
38 C.F.R. § 3.385.  

In a January 1964 report of medical history, filled out by 
the Veteran in conjunction with the January 1964 examination, 
the Veteran denied any trouble with his ears.  

The April 1965 separation from service examination reflects 
that the Veteran's ears, including auditory acuity, were 
indicated to be normal.  An audiogram reflected in this 
record shows puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
/
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
/
0 (5)
 
The Veteran's puretone thresholds at 3000 Hertz were not 
recorded.  A speech recognition test is also not reflected in 
this record.  Because this audiogram is dated prior to 
October 31, 1967, it must be converted from ASA to ISO-ANSI 
units, as discussed above.  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  
As converted, this audiogram shows that the Veteran's hearing 
was normal three months before his separation, and almost 
five years after his enlistment.  See 38 C.F.R. § 3.385.  

In the April 1965 report of medical history, filled out by 
the Veteran in conjunction with his separation examination, 
the Veteran denied having any trouble with his ears, although 
he reported a history of other conditions such as a trick or 
locked knee, boils, mumps, and whooping cough. 

In a February 2008 statement, the Veteran stated that his 
duties as a jumpmaster or parachutist involved hazardous 
noise exposure from engines on C-130 aircraft for prolonged 
periods of time.  The Veteran stated that he served as a 
parachutist for four years.  The Veteran stated that he also 
served over a three year period as a weapons training 
instructor on rifle ranges.  In addition, the Veteran stated 
that he activated artillery simulators during numerous 
training exercises.  The Veteran stated that he also assisted 
with heavy tank movements as a Military Police Company 
Commander, which involved extreme noise.  

At the October 2009 Board hearing, the Veteran further 
detailed his in-service noise exposure.  He stated that as a 
jumpmaster, he would stand in the door of a C-130 Airplane 
where he was exposed to loud noise from the jet engine.  The 
Veteran stated that he did about 60 or 70 jumps during 
service.  He testified that he noticed his hearing loss when 
he started his duties as a parachutist.  After doing a jump, 
he would not be able to hear for two or three days, although 
he did not report his symptoms.  He testified that he would 
also experience buzzing and ringing in his ears.  After two 
to four days these symptoms would subside to a degree where 
they no longer bothered the Veteran.  He stated that he would 
have to get closer to people to understand them during this 
time, and this was when he started to read lips.  The Veteran 
stated that after the April 1965 separation examination, he 
continued to have noise exposure from jumps until his 
separation in July 1965.  

The Veteran's service personnel records confirm that he 
served as an Infantry Unit Commander, Military Police 
Officer, Parachutist, and a Special Forces Officer.  The 
Veteran's service treatment records do not show any 
complaints, treatment, or diagnoses of hearing loss or 
tinnitus, to include ringing of the ears. 

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's current hearing loss and his in-
service noise exposure.  The Veteran contends that his 
hearing loss is directly related to his exposure to extreme 
noise during his military service.  The Board has reviewed 
the Veteran's post-service treatment records as well as 
statements made by the Veteran and his wife regarding the 
history of his hearing loss. 

A June 2003 VA treatment record reflects a thorough 
examination of the Veteran in connection with his 
establishing care with the VA outpatient treatment center in 
Jacksonville, Florida.  In this examination, the Veteran was 
noted to have hearing difficulty as well as occasional 
tinnitus.  The Veteran was referred to an audiologist for a 
hearing loss evaluation.  This record constitutes the 
earliest medical evidence of the Veteran's hearing loss and 
tinnitus.  

In the March 2007 VA examination performed in connection with 
this claim, the Veteran reported having difficulty 
understanding speech, especially with noise in the 
background, since the early 1980's.  The Veteran also 
reported a history of noise exposure while serving in the 
military, stating that he was exposed to noise from aircraft 
and rifle fire.  The Veteran denied occupational noise 
exposure and reported that he used to hunt.  He also reported 
two episodes of vertigo about 8 and 16 years prior to the VA 
examination.  The Veteran denied having tinnitus.  After 
examining the Veteran and reviewing his claims file and 
medical records, the examiner concluded that it is less 
likely than not that the Veteran's hearing loss is due to 
military noise exposure.  The examiner explained the 
Veteran's service treatment records indicated normal hearing 
about two months before he was discharged from the military.  
As the Veteran denied having tinnitus, the examiner did not 
render an opinion as to whether it was related to service. 

At the October 2009 Board hearing, the Veteran testified that 
after service he worked at a desk job and had no significant 
noise exposure in his occupation.  He stated that he went 
hunting on two occasions during which he only shot his gun a 
couple of times.  Otherwise, he had no recreational noise 
exposure.  He stated that after the service he did not get a 
hearing test, and that he did not really notice his hearing 
loss until he established care with VA in 2001 (the Board 
notes that he actually established care in 2003, as discussed 
above).  At that time, the doctor noticed that he had hearing 
loss and referred him to a hearing clinic in Jacksonville.  
The Veteran stated that this was the first time he had a 
hearing test.  The Veteran's wife, who was married to the 
Veteran while he was still in the service, testified that she 
could not remember when she first noticed the Veteran's 
hearing loss.  She stated that when they were first married 
there was not a noticeable lack of hearing as there is 
currently.  When asked whether the television or the radio 
were turned up high in order that the Veteran might hear, she 
stated that the radio and television were always high because 
she and the Veteran both liked really loud music.  When asked 
whether the Veteran could hear her from another room when she 
called out to him, the Veteran's wife replied in the negative 
and stated that she usually has to find him.  However, she 
was speaking in the present tense and could not specify 
whether this was a common occurrence in the first years of 
their marriage.  She stated that she never connected these 
incidents with a hearing problem.  The Veteran's wife stated 
that his hearing loss became more obvious about 25 years 
prior to the hearing date.  She stated that they had been 
considering hearing aids for a long time, but the Veteran 
resisted having his ears checked.  

At the Board hearing, the Veteran's representative argued 
that the VA examiner did not attribute the Veteran's hearing 
loss to age, and therefore it must have been caused by 
acoustic trauma in service, as he had no significant post-
service noise exposure.  The representative also emphasized 
that while the April 1965 separation examination was negative 
for hearing loss, the Veteran continued to have noise 
exposure from parachuting after this examination was 
conducted, as he had testified.  

In reviewing the above medical evidence and hearing 
testimony, the Board finds that the preponderance of the 
evidence is against a nexus between the Veteran's current 
hearing loss disability and tinnitus and his period of 
service.  Preliminarily, the Board acknowledges the Veteran's 
contentions that his hearing loss and tinnitus were caused by 
in-service noise exposure.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  For example, the Veteran is 
competent to describe his in-service noise exposure and the 
history of his symptoms and experiences relating to hearing 
loss and tinnitus, among other things.  It is then for the 
Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his 
current hearing loss disability and tinnitus were caused by 
in-service noise exposure, as this is a determination that is 
medical in nature and therefore requires medical expertise.  
See id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the Veteran's current hearing loss 
disability and tinnitus did not manifest in service or for 
many years thereafter.  At the March 2007 VA examination, the 
Veteran reported difficulty understanding speech beginning in 
the early 1980's, or over 15 years since his separation from 
service.  At the hearing, the Veteran stated that he was not 
really aware that he had hearing loss until he established 
care with VA, which was in 2003.  The Veteran did state that 
while he was in service he would have periods of two or three 
days following a jump when he would have trouble hearing.  
However, whether or not the Veteran experienced some 
temporary hearing loss or tinnitus during service, his 
service treatment records show that his hearing was normal 
when examined and that he denied hearing problems in his 
reports of medical history.  Moreover, the Veteran has never 
stated that he has experienced hearing loss or tinnitus ever 
since the service or specified how long his tinnitus has been 
present.  Rather, he states that he had temporary hearing 
loss and tinnitus for a few days after doing a jump, but 
otherwise did not notice his current hearing loss until 2003.  

The Board acknowledges the fact that the Veteran may have 
continued to have in-service noise exposure after the April 
1965 separation examination, as he did not separate from 
service until July 1965.  However, the January 1964 
examination and April 1965 separation examination were both 
conducted after the bulk of the Veteran's service had been 
completed, and both are negative for hearing loss or 
tinnitus.  Moreover, while the Veteran indicated that he had 
other conditions in his April 1965 report of medical history, 
the Veteran denied a history of trouble with his ears.  This 
evidence weighs against a finding that the Veteran's hearing 
loss or tinnitus manifested in service.  Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the claimant).  
The Board finds that the Veteran's service treatment records, 
in conjunction with the Veteran's testimony that he did not 
notice nor seek treatment for hearing loss until 2003, weighs 
against a finding that the Veteran's hearing loss and 
tinnitus manifested in service or until many years 
thereafter. 

The Board has also considered the testimony of the Veteran's 
wife, who could not remember exactly when the Veteran's 
hearing loss became noticeable, but stated that it became 
more obvious about 25 years prior to the Board hearing, or 
around 1992.  The Board notes that the Veteran's wife never 
stated that the Veteran's hearing loss was noticeable prior 
to that time.  While she responded to questioning that the 
Veteran could not hear her if she called to him from another 
room, she could not specify whether this was a common 
occurrence during the early years of their marriage or 
whether she was speaking softly or loudly.  Moreover, the 
Veteran's wife also stated that she and the Veteran enjoyed 
having the television and radio turned up to a loud volume, 
which may also have been a factor in the Veteran's not 
hearing her.  The Board notes in this regard that the 
Veteran's wife did not state that the television and radio 
were turned up high due to the Veteran's hearing 
difficulties, but rather because they both enjoyed listening 
to music at a high volume.  In short, the Veteran's wife was 
only able to state concretely that the Veteran's hearing loss 
became noticeable about 25 years prior to the hearing or 
around 1992, which is over 25 years since the Veteran' 
separation from service in 1965.   

The Board finds that the Veteran's current hearing loss 
disability did not manifest until at least the early 1980's, 
as the Veteran reported in the VA examination.  This period 
of over fifteen years between the Veteran's separation from 
service in 1965 and the manifestation of hearing loss weighs 
against a finding that the Veteran's hearing loss is related 
to service.  There is no evidence of a continuity of symptoms 
during this interval period that might suggest a nexus 
between the Veteran's in-service noise exposure and the 
manifestation of his hearing loss in the early 1980's.  

There is no competent or credible evidence that the Veteran's 
tinnitus manifested until April 2003, which is the earliest 
date the Veteran's tinnitus is shown in a VA treatment 
record.  This period of almost 40 years between the Veteran's 
separation from service in 1965 and the manifestation of 
tinnitus weighs against a finding that the Veteran's tinnitus 
is related to service.  

In the March 2007 VA examination report, the VA examiner 
concluded that the Veteran's hearing loss was not related to 
service, as the Veteran's service treatment records reflected 
normal hearing about two months before he was discharged from 
the military.  This opinion, which was made by an audiologist 
after examining the Veteran and reviewing the claims file, 
constitutes further evidence against a finding that the 
Veteran's hearing loss is related to service.  The Veteran's 
representative has argued that the VA examiner's failure to 
attribute the Veteran's hearing loss to aging lead by 
negative implication to a conclusion that it must be due to 
in-service noise exposure, as the Veteran had no significant 
post-service noise exposure.  However, the VA examiner was 
not asked to identify the cause of the Veteran's hearing 
loss, and thus did not state whether it is due to aging.  
Rather, the VA examiner appropriately limited the opinion to 
the question presented, which was whether the Veteran's 
hearing loss is etiologically related to service.  The 
examiner did not need to identify an alternative cause in 
order to validate this opinion.  

The United States Court of Appeals for the Federal Circuit 
has held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a 
condition was incurred in service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 
22 Vet. App. 295, 305 (2008).  Here, the Veteran himself has 
stated that he did not seek treatment for hearing loss or 
tinnitus, or indeed even realize that he had hearing loss, 
until he established care with VA in 2003 and his hearing 
loss was noticed by the treating provider on examination.  
The fact that the Veteran was not diagnosed with or treated 
for hearing loss or tinnitus until June 2003, in light of the 
evidence discussed above, further weighs against a finding 
that the Veteran's current hearing loss disability and 
tinnitus have been present since the service or are related 
to in-service noise exposure which occurred almost 40 years 
prior to that date.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hearing loss disability and 
tinnitus must be denied.  See Hickson, supra; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


